Explanations of vote (continuation)
(CS) Madam President, I welcome the compromise, which will force governments of EU countries to create a timetable and draw up action plans to limit risks from the use of pesticides. The restrictions on spraying by aircraft will surely be welcomed by EU citizens, as will the buffer zones for protecting drinking water and aquatic organisms. I voted for the directive because it is in line with my views on health protection.
Madam President, I voted in favour of this compromise because it makes sense that we have sustainable use of pesticides. I think the real problem is that there are such different rules across Member States: some countries apply training and education of operators in a very strict way and, therefore, have good sustainable use of pesticides, but not all countries do so. I think this piece of legislation will make it appropriate that we have higher standards across the European Union. That is good both for those who operate sprays and for those who come into contact with them.
I think we are talking about a very sensible package here, so I was very happy to support it, and I congratulate the rapporteur.
Madam President, I also supported this vote. There is no question that we need a regulatory system for pesticides. This is not in dispute. The Klaß report extends the range of controls and limits the use of PPPs to essential use.
Interestingly, while there was a very vexed debate on hazard-versus-risk on the Breyer report, I have always felt that this issue is more suitable to the actual use as distinct from placing on the market - in other words, this report. A wide range of common products can be hazardous if the handling and usage instructions are ignored. Being on the market in itself is not a risk to the consumer, the environment or the user of such products. Pesticides are only hazardous if the handler does not know what he or she is doing, if the application equipment is faulty, if the aquatic environment is ignored or if they are improperly stored and not part of an integrated pest-management plan. The concept of quantitative use reduction needs careful management, as less frequent spraying with higher concentration of pesticide could result.
At the end of the day, these substances must be used to the least extent possible, as every farmer knows.
(CS) Madam President, I would like to respond again to yesterday's plenary debate. I supported the new regulation because in my opinion it constitutes a tool for pursuing new and safer alternatives for protecting plants. I consider the mutual recognition of approved pesticides according to geographical zones to be a positive achievement for our Parliament. The preparation of a list of banned substances is also a step forward - these include carcinogens, genotoxic substances and also substances with neurotoxic and immunotoxic effects - and is based on scientific knowledge. As the Commissioner said yesterday, it seems that it applies to a relatively small percentage of the substances still used today. I would like to mention that we must apply these requirements strictly to imported goods as well. Commissioner, I also wanted to have a say on other reports but I was not given the floor. These reports have already been used for explanatory purposes or they have already been debated here, so I believe they will be adopted in their written form.
Madam President, I have a confession to make. Since I was a child there has been one vegetable that I hate: peas. But I have the misfortune to represent Britain's largest growing pea-growing area, which has given me a huge problem with the Breyer report. I agree with the aims of this report. I agree with the aims of the legislation to promote the health of our environment, the health of us as individuals, but it really potentially threatens a huge agricultural industry in my region.
After much soul-searching, I have abstained, but I wish to make it clear that I think our legislative procedure in this respect was flawed. We had so much information at the end - conflicting and otherwise - that I, and I think many others, would have welcomed the possibility of a third reading, or of conciliation, to make sure that we have protected all interests.
Madam President, I too found this a particularly difficult decision. I felt that the report was, in general, very well-balanced and constructive, and it was certainly designed to ensure a high level of protection for human health, animal health and the environment.
However, I have concerns about the situation where we are making decisions for approval of a particular substance based on whether that substance is a hazard or not, and we are not taking possible exposure into account. I think we need impact assessments conducted on a scientific basis.
One of my concerns is that, when I talk to citizens about the EU, one of the issues they constantly raise with me is that, at times, the EU's legislation is not always proportionate. While I believe there is flexibility in this report, I think we needed a little more, but crucially we needed further scientific evidence to support the case. Yes, there is the precautionary principle, and we need to be mindful of this, but decisions also need to be evidence-based, and I would have liked a little more evidence in this matter.
Madam President, the efficient and effective use of pesticides is a necessity. Whilst the protection of the environment and safeguarding of public health go hand-in-hand, I believe we have to balance the needs of consumers and producers. Whilst I welcome the aims of the Breyer report to reduce red tape, I am not able to support this.
I have met with a number of experts and farmers and NFU representatives in my West Midlands constituency who all have deep reservations about the effects that this report will have on crop yields. I share their concerns. My biggest worry is that there has not been a proper impact assessment by the Commission and there is no clear indication of what this report will mean for agriculture.
At a time of rising food prices around the world, I do not think that now is the time for us to have a knee-jerk reaction to introduce measures which may have adverse effects on food production. That is why my delegation introduced an amendment for a thorough and long overdue impact assessment.
Madam President, like other colleagues, I should like to say that this was a very difficult dossier. While Diana Wallis was concerned about peas, you can imagine that, in Ireland, potatoes were certainly on our menu and on the agenda. Overall, however, I believe that what we voted on is a much better proposal and package than the original one on the table - and I compliment those who worked on it.
Let me say a few things about this - and I will end up with the key point. I think we are now in a position where farmers need to lobby the agrochemical industry to produce safer alternatives so that they can continue to produce food, and I think as much energy should go into that lobby as has gone heretofore.
When it comes to food imports, the Commission need to address the genuine concerns of EU farmers and producers that they will be banned from using certain substances but third countries continue to use them. We need an explanation of that in order to bring farmers with us.
Madam President, I voted against this simply because the proposal has been hijacked in effect by the Committee on the Environment, Public Health and Food Safety and Commissioners. The rapporteurs yesterday boasted about standardisation, and yet this is allegedly a Union of diversity. If there were one area where judgement, discretion and diversity are needed, it is perhaps this.
This was essentially an agricultural issue, but the Danish Commissioner for agriculture was nowhere to be seen at any time, and that is a disgrace. The reason, of course, is because of a conflict of interests since the Danes fail to process their drinking water after it comes out of the ground.
Farmers in my part of the world feel totally let down and frankly insulted by the fact that there are some assumptions here that they do not know what they are doing, and they need to be told. Essentially you have added yet another group to those in the UK who frankly loathe the European Union's interference.
Madam President, exaggerated claims have been made and fears expressed by all sides on this report. It is has been difficult to distinguish fact from fiction and to come to a decision on how to vote.
While I recognise the concerns of the soft fruit industry, the potato industry and the cereal farmers in Ireland who have spoken to me about this, I supported the compromise. I feel the improvements made were worth our support, even though I still have some concerns. I supported the vote as, in my opinion, the worst of all outcomes would be to deliver this report to conciliation. The five-year derogation, renewable if necessary for essential plant protection projects, is an important safety net and also encourages the agrochemical industry to research and produce alternatives.
Madam President, I think that, when one considers the European project, there is a dialectic at its heart. We talk about democracy, yet we ignore the democratic will as expressed in referenda in France, the Netherlands and Ireland. We talk about food security, yet we vote on a report which has the potential to undermine food production in the European Union. We talk about helping citizens and farmers in poorer countries, yet there will now be, as a result of this vote, a call to ban imports from farmers who have used pesticides that are now banned in the European Union.
I simply have a plea to my colleagues in Parliament and to the Commission: Please, let us think in future about the unintended consequences of our legislation. I agree with Mrs Wallis about the legislative process and that there should have been a third reading. I agree it has been rushed through and I think we all agree that there has been an insufficient impact assessment on a scientific basis. Let us make sure that does not happen again.
Madam President, I tried to undermine the compromise by voting against those parts of this report. I will explain why by reading out a letter to me from James Mowbray, who is a farmer near Skegness in my region.
He said, 'I have personally been involved in the application of crop protection products for over 40 years. I have always applied products with a sensitive approach to other human beings as well as wildlife. I have incurred no apparent detriment to my health or the wellbeing of the environment. I therefore find it distressing that the possible withdrawal of many products, including the triazole fungicides, is based on less than scientific arguments and will make my business not particularly viable and reduce the availability of home-produced food'.
I received these comments from him and from literally hundreds of other people, from Empire World Trade, based in Spalding in Lincolnshire, John Manby in Parker Farms in Leicester, John Clark, who is based in Nottinghamshire, Jonathan Reading and hundreds more names. That is why I voted to undermine the compromise.
Madam President, now that this vote is over and the arguments have been made, I would like to come back to something that ran through the debate here and in the committee. This was the noticeable mistrust of farmers and an assumption by many that farmers are somehow enemies of health and the environment. In my experience this is the opposite of the truth. Farmers in Ireland are, and have been, stewards who for thousands of years have protected and preserved the environment, keeping it alive, clean and productive. Similarly, farmers have also been the basis of our health. They produce the good food that is the basis of our good health. I would urge you to renew our faith in our farmers, who are doing their best to feed us in very difficult situations, circumstances of weather, pest and, of course, EU policy.
Written explanations of vote
in writing. - We have just voted on an agreement for civil aviation safety. Although travel by air is one of the safest means of travel, however, one can never take measures which are too safe.
Linked to this discussion is that related to security. Since the horrendous terror attack on the twin towers, innumerable security measures have been put in place. Just like the issue of safety one can never be too secure. Indeed, it is when we feel too secure that terror strikes again.
Of course, one has to find a balance between civil liberties and rights and security measures; however, when it comes down to a choice one has to prioritise. For instance, there has been a substantial deal of opposition to the sharing of passenger lists on the basis of data protection. But surely such security measures will enable an in-depth analysis not possible at the frontiers.
We are living in a new era. Innocent civilians are purposely targeted and the civilians of certain countries preselected. In such an environment surely we are not expecting these countries to abstain from doing all that which is possible to protect the interests of its citizens.
I voted in favour of this report because the aviation industry in Romania will benefit directly too. The negotiated agreement reflects by and large the structure of a conventional aviation safety agreement; it is based on mutual trust in each other's systems and on the comparison of regulatory differences. This entails obligations and methods for cooperation between exporting and importing authorities. However, the means of achieving this objective, namely cooperation and mutual acceptance of each other's certification findings in the areas of airworthiness and maintenance, are set out in the annexes to the agreement, unlike in conventional agreements, where these measures are usually set out in separate non-binding agreements at civil aviation authority level. The annexes broadly reflect the content of the Community's Implementing Rules on airworthiness (Commission Regulation No 1702/2003) and maintenance (Commission Regulation No 2042/2003) to be modified by the parties based on a decision of the Bilateral Oversight Board.
The origins of the aviation agreements between the European Community and the United States (US) lie in and are based on the liberalisation of air transport.
These agreements established at EU level (or rather, by the European Community - the only body that exists in law - and its single Community market, which they intend to fully liberalise) are meant to prevail over any bilateral agreements established between various Member States and the US.
As in other resolutions previously adopted by the European Parliament, we would highlight that we are obviously the first to be interested in ensuring a 'high level of civil aviation safety' and measures 'to minimize economic burdens on the aviation industry and operators from redundant regulatory oversight'. However, we must safeguard two important aspects: (1) the objective and presumed basis of these processes must not be to create and facilitate the conditions for increasing the liberalisation of air transport, through the harmonisation of standards; (2) these processes must not promote harmonisation through a lowering of safety standards and rules, in particular where, when safety, minimisation of burdens and liberalisation are mixed together, it is profit and concentration that prevail.
We believe that air transport must be defended as a public service, provided by public companies in each country, which guarantee quality and safety in the services provided to citizens.
I agree in principle with Paolo Costa's report on civil aviation.
It is important for the EU and the US to agree on a common line with the help of this agreement. However, it is vital in this overseas partnership that we are real partners, not just on paper. Criteria must be found to which both parties must adhere.
In the event of contempt on the part of either the EU or the US, a rescindable variation in the agreement will be indispensable.
I voted in favour of the report on the proposal for a Council decision on the conclusion of an Agreement between the European Community and the United States of America on cooperation in the regulation of civil aviation safety. I agree with the rapporteur's proposal on the conclusion of this agreement.
I think that the objectives of the agreement, namely facilitation of trade in the goods and services covered by the agreement, maximum limitation of the duplication of assessments, tests and controls to significant regulatory differences and use of the certification system of either party to check conformity with the requirements of the other party are legitimate objectives.
I hope that the reliance on mutual trust of the other party's systems will favour the implementation of this agreement.
As the European Parliament's rapporteur for the legislative report on the expansion of the European Aviation Safety Agency's (EASA) powers, I welcome the negotiated agreement with the United States on facilitating mutual acceptance of civil aviation safety certificates.
This agreement marks an important step in expanding transatlantic cooperation, which is a priority objective of the Group of the European People's Party (Christian Democrats) and European Democrats. It establishes sound conditions for boosting trade in goods and services in the civil aviation sector between the European Union and the United States, which undoubtedly benefits Europe. The agreement offers enhanced guarantees as regards safety and reinforcement of the compatibility of products, components and aircraft with the increased demands of protecting the environment. In these conditions, we can hope that the European Single Sky principles will be extended in the future to apply to transatlantic cooperation and that cooperation will be widened in the field of research, as well as the implementation of new technologies in this field, based on collaboration between SESAR and NextGen.
I believe that this agreement will facilitate in the long term the mutually beneficial extension of the cooperation framework between the EASA and the FAA, from which airlines, the aviation industry and, more significantly, passengers will directly benefit.
The future of the external transport policy requires good relations between the European Community and the United States. As a result, one of the fundamental points of this cooperation agreement on the regulation of civil aviation safety is mutual trust in each other's systems and the comparison of regulatory differences. The objective of this agreement is to facilitate trade in goods and services in the aviation sector, by limiting as much as possible the duplication of assessments, tests and controls to significant regulatory differences between the two parties. We therefore believe that a framework is being created which will work smoothly on a daily basis and which will allow technical issues arising from its implementation to be solved through a system of continual cooperation and consultation. This agreement is another fundamental step in the external dimension of the European transport policy, which is why I voted in favour of this report.
Madam President, ladies and gentlemen, I would like to state that I voted in favour of Mr Costa's report on the conclusion of the agreement between the European Community and the United States of America on cooperation in the regulation of civil aviation safety, as set out in the proposal for a Council decision.
I concur with the rapporteur in considering that Parliament must declare itself in favour of the conclusion of the agreement because this would clearly streamline the trade in goods and services between the parties in the airworthiness and maintenance sector, avoiding the redundant duplication of assessments and checks on compliance with safety requirements, which until now have had to be repeated even if they are very similar to one another. I believe, however, that the agreement should be applied provisionally at first, so that we can identify any practical and implementation difficulties and remove them before proceeding to final approval.
I voted in favour of this report for better legal regulation of companies within the EU.
I voted in favour of the report on the common system of taxation applicable to mergers, divisions, partial divisions, transfers of assets and exchanges of shares concerning companies of different Member States as these legal transactions result in fundamental changes to commercial companies' legal status. The European Union also needs to take the necessary measures to provide uniform, harmonised but effective regulation.
I also supported it because I am a lawyer and I will continue to support in the European Parliament every effort made to harmonise and codify at European level fiscal, economic, civil and criminal regulations.
I voted in favour of this report as the Rules of Procedure of the Court of First Instance lack any provision as to the language required to be used in appeal proceedings (against decisions of the Civil Service Tribunal). There is, in fact, no equivalent to Article 110 of the Rules of Procedure of the Court of Justice.
Madam President, following the last armed conflict in the Balkans, European states made widely differing statements on the subject. However, by its active engagement in the situation which existed, the EU confirmed that the Balkans are an important region for us and are an integral part of Europe. We are therefore obliged to support these countries in their efforts to achieve stability and full democracy. I endorsed the Belder report because it underlines the need to assist the Balkan states, while treating them as individual, independent partners.
Furthermore, it is good that the report underlines the need to establish a common energy policy. The diversification of sources is urgently needed, and this would benefit not only the EU, but the whole of Europe.
in writing. - The report by Mr Belder considers the current situation of the European Union's trade and economic relations with this increasingly stable region, where many countries hold candidateship for EU membership. The role of the EU as a major partner for the area in maintaining trade and economic relations while pushing for a stable, lasting peace in the area is a very important one.
The EU's strength as an economic partner, but also as a model for a strong civil society, government and dynamic institutions, should be used to push for the development of the region. A threefold and differentiated approach, taking into account the relative differences between countries in the region as well as association agreements and further support, provides a clear way to address issues of underdevelopment and shore up intensive regional and international economic cooperation.
As a means of cementing a lasting peace and promoting the ideals to which we are all committed, I support Mr Belder's report.
I know the Belder report only deals with the economic and commercial relationships with the Western Balkans and the evident need for the European Union to assist in their reconstruction, in the economic, legal, political and social fields.
I am surprised, though, that, despite the statement that this aid, as well as the accession processes, must be differentiated and adapted to each country, the report does not really take into account the specific situation of each country. Serbia, for example, is not even mentioned.
Above all, this Parliament, always quick to condemn violations of human rights around the world or to demand 'human rights' clauses in international cooperation agreements, has achieved the master stroke of voting for a report on the Balkans without once mentioning the dramatic and inadmissible situation of the Serb populations in Kosovo, who have become pariahs in the historical land of their fathers. Meanwhile, it congratulates itself on the hundreds of millions of euros given to the authorities who provoke, organise or tolerate this situation.
The consolidation of economic relations with the Western Balkans is of immense importance both to the EU and to the Western Balkans. I therefore welcome the fact that the European Parliament is working intensively on this issue and that we adopted the Belder report today. In light of the fact that the future of the countries of the Western Balkans lies with the EU, their economic and political rapprochement to the EU is very important. In order to tie these countries to the EU in the long term, the development of their market economies and regional cooperation must be fostered.
That is why constructive and positive signals from the European Parliament are also important. It is in the interests of the EU to champion the creation of political stability, legal security and hence good framework conditions in these countries for foreign investment. The Belder report underlines the fact that the level of economic relations depends on progress in each individual country. Moreover, it should be the EU's objective to diversify the national economies of the countries of the Western Balkans. All these important aspects are reflected in the report. I am convinced that a positive development in economic relations between the EU and the Western Balkans will be of benefit to all countries on the continent of Europe and I await the implementation of our proposals with anticipation.
Madam President, ladies and gentlemen, I voted in favour of the report by Mr Belder on trade and economic relations with the Western Balkans.
I agree with my fellow Member in considering that the European Union has a vital part to play in the process of economic and political revival of countries in the Western Balkan area, with a view to their membership of the European Union, firstly in terms of stabilising the political situation and secondly in economic and trade terms.
I would nevertheless like to emphasise the need for the Union to conduct an in-depth analysis of the situation with regard to respect for human rights and democratic principles within each country. I refer in particular to Croatia and the numerous Italian expatriates who continue to be clearly discriminated against in that country, despite Croatia's official application for admission to the EU. This aspect is, in my opinion, at odds with the situation of Serbia, a country that has only been granted the status of potential candidate and to which the Union should be more open than it has been until now.
I voted for this report on trade and economic relations with the Western Balkans as the motion for a European Parliament resolution also includes the opinion of the Committee on Foreign Affairs and that of the Committee on Regional Development of which I am a member.
Economic growth and development in the Western Balkans region will provide the conditions for constructive partnerships with the EU's eastern Member States, which ultimately includes Romania too.
At the same time, linking the economic and trade policies of the countries in the Western Balkans to the European Union's policy will support the stabilisation and association agreements signed between the EU and these countries.
I voted in favour of this report because economic stability may also lead to political stability in this area, which has been particularly troubled over the years.
The EU should use all available means in order to motivate the Western Balkans region and persuade it to carry out essential reforms. The expansion of regional economic cooperation appears to be especially significant in this context, as also is the prospect of membership for states in the region. Extensive and stable economic contacts between particular countries would lead to specific economic integration, which would definitely help to limit the threat of conflict in the future. A realistic perspective of membership can also prevent this. The Balkans have already made huge advances on the road to rapprochement with the EU, but the prospect of accession will most certainly encourage states to continue their efforts at integration with the Community.
I would like to emphasise, however, that alongside instruments of economic support, initiatives which aim to integrate Balkan society with the EU are equally significant. Therefore the introduction of changes, which should be as far-reaching as possible and which would make the movement of people easier, is very important, as also is broad support for the region's young people. Only if the people of the Balkans feel that they have equal rights with the other citizens of Europe will we be able to say that we have achieved success.
I totally agree with what Mr Belder had to say and with his recommendations on how to improve trade and economic relations with the Western Balkans. The EU has a key role to play in the recovery of that region. The stabilisation and association agreements, the trade preferences and technical and financial support are the three pillars on the basis of which the EU hopes to bring stability to that region. It is true that the level of development and adoption of the acquis communautaire is not the same in all the countries of that region, and so, in defiance of having a single strategy, it is necessary to choose specific approaches, which must be tailored to the needs in question. Albania is not Montenegro, and Bosnia-Herzegovina is not Kosovo.
The progress of the accession negotiations (or their opening in the case of potential candidate countries) with the Western Balkan states should, obviously, depend on full compliance with the Copenhagen criteria and unconditional respect for the principles of democracy and human rights. Let it be clear, though, that all those countries have a future in the EU and that their membership will ensure that the dreadful conflicts which have typified that region for centuries are now a thing of the past.
The European Union has played an immensely important role in the process of economic and political reconstruction of the countries of the former Yugoslavia. However, it has undertaken an enormous responsibility with regard to the whole of the Western Balkans. In connection with this, the EU is currently faced with the difficult task of reconstruction of the entire region.
The EU has become the main trading partner of all the countries in the Western Balkans. The three most important pillars of this cooperation are: stabilisation agreements, trade preferences, and technical and financial support. The process of stabilisation should above all be directed at raising the living standard and ensuring permanent economic development in the Balkan states. In undertaking its actions, however, the EU must bear in mind the membership of some of the countries in the EU and the status of the others as potential candidates for membership.
It is difficult not to agree with the rapporteur that a basic condition for development of the countries under discussion is membership of the World Trade Organization (Croatia, Albania and the former Yugoslavia are already members). For full integration with the world system of trade to take place, it is essential that Bosnia and Herzegovina, Serbia and Montenegro also join the WTO.
While appreciating the progress already made in terms of modernisation in the region, full integration of the Western Balkans with the EU economic system should be pursued.
in writing. - (SV) The report on the common agricultural policy and global food security discusses important issues such as the consequences of rising food prices in poor and rich countries and the importance of securing access to food for everyone.
We Swedish Social Democrats decided to vote against the report, as it contains problematic wordings in relation to agricultural policy. Among other things, we would like to see a reduction in the proportion of the EU budget allocated to agricultural policy, the retention and development of cross-compliance and the adaptation of the system to the market. The report is not in line with these views and we are therefore voting against it.
in writing. - Securing sustainable food supply is one of the greatest challenges that faces us. This challenge will continue to grow as the world's population expands. The current population growth rate is over 70 million per year. This means providing food for 70 million more people every year. How will we manage this when already over 850 million people in the world are undernourished?
While securing sustainable food supply is one of our greatest challenges, the EU is one of the greatest success stories of recent times, having brought peace, stability and prosperity to the region. The EU is the largest giver of ODA and is a model for international cooperation, and can put this experience to good use globally.
The EU cannot afford to follow policy lines that are narrow in scope. Just as international fortunes are intertwined, there is more and more overlap between policy areas. This report is an acknowledgment of this and a recognition that the EU's high standards and wealth of agricultural experience can be of a wider value in addressing global food security, including by providing funding for fertilisers and high-yield seeds, as well as training and practical support for farmers and food producers.
in writing. - (DA) Anne E. Jensen and Niels Busk have voted in favour of Mrs McGuinness's own-initiative report on the common agricultural policy and global food security, as the majority of the report is excellent and it is only possible to vote either in favour or against. However, we cannot support paragraphs 63 and 64, which raise doubts about free trade in agricultural products. We are strong supporters of free trade and believe that it is absolutely right to work to bring about a situation in which trade in agricultural products is based on free market principles.
in writing. - (DA) The Danish Members of the Socialist Group in the European Parliament have voted against the own-initiative report on the common agricultural policy and global food security, as the report opposes the liberalisation of agricultural policy and criticises EU rules on the restriction of pesticides. We believe it is necessary to have balanced access to the global food supply, but that this will not be helped by either maintaining or extending the EU's agricultural aid.
The global food problem is increasing rather than shrinking and affects all grassroots classes, not only in the less developed countries, but also in the more developed countries.
The main cause of this situation is that the basic criterion for the production of agricultural produce and food is profit rather than global food requirements.
The trading of foodstuffs on international exchanges has resulted in spiralling price increases and, hence, spiralling profits for the food multinationals, a perceptible reduction in rural output and global food reserves and an increase in the number of malnourished people.
In order to address this unacceptable situation, which condemns one billion people to malnourishment and starvation, the report confines itself to wish lists which are cancelled out by its insistence on abiding by the same policy: support for the common agricultural policy and its reviews and 'health check', the completion of negotiations in the World Trade Organization, the decoupling of aid from production and the continuing production of biofuels, on the pretext of the environment and using land which could be used to produce food.
It barely touches on the principles of food sovereignty and security and the right to self-sufficiency in food.
The MEPs from the Communist Party of Greece voted against the report because, despite its findings and 'wishes', it supports the anti-grassroots, pro-monopoly policy which is condemning more and more people to malnourishment and starvation.
in writing. - (SV) It is important that we combat and alleviate starvation. In this respect, I welcome the content of Mrs McGuinness's own-initiative report on the common agricultural policy and global food security.
I have, nevertheless, chosen to abstain, because the report was strongly protectionist in places. Subsidising and regulating our domestic agriculture does not promote our goal of an open, green, safe and enterprising EU. A freer world market for agricultural products would make it easier for people in poor countries to develop their agriculture. We are seeing this now in large parts of Africa, in particular.
We agree with various aspects highlighted by the report, in particular:
the fact that the policy shift has resulted in a loss of potential market opportunities for EU producers and has led to increased reliance on imported food from outside the European Union, produced to very different production standards, thereby placing EU agricultural products at a disadvantage;
the concern that dramatic increases in agricultural production costs may result in less usage and reduced output, which will exacerbate the food crisis in Europe and the world;
the need for policy instruments aimed at averting such large and damaging price fluctuations;
the concern about increasing market concentration in the food retail sector, which has led to the development of monopolies, and the need for alternative solutions in negotiations with retailers, in favour of small farmers.
However, there are also aspects with which we cannot agree:
the increased orientation of the common agricultural policy towards the market and the devaluation of food sovereignty, with the emphasis solely being placed on food security, forgetting that this is difficult without food sovereignty.
That is why we abstained.
The McGuinness report tackles an issue that I regard as strategic: food security and the importance of strong and competitive European agriculture in a globalised world.
Following the recent crisis in food prices, food security should be an EU priority. Despite the fact that another food shortage crisis is not foreseeable in the short term, it is likely that one will occur in the future, if we take into account the negative effects of climate change on agricultural production and the constantly increasing demand.
Bearing in mind that developing countries will probably not be able to produce food in sufficient quantities to supply their increasing populations, the industrialised countries will continue to have the important task of producing and exporting food.
The common agricultural policy must therefore once again become a European priority and form the basis of the European food security policy, given that, in a time of financial and economic crisis, it is more important than ever.
The Dutch People's Party for Freedom and Democracy (VVD) delegation has voted in favour of the McGuinness report on the common agricultural policy and global food security, despite the fact that it disapproves of some of the content in this report. The VVD delegation would have liked to have seen the report clearly stipulate that the barriers to trade in the developing world should be phased out with reciprocity. Alongside this, it would have liked the report to have argued in favour of a special, faster procedure for the authorisation of cisgenic products. These still fall under the same procedure as ordinary biotechnological products, despite the fact that they make use of genetic materials from within the same species.
in writing. - The McGuinness report deals with issues of immense global importance. In two years world food prices have increased by over 80% and cereal stocks have fallen to dangerously low levels. Pressure on global food stocks are also coming from relatively new sources such as the move towards increased use of bio-fuels. I welcome the general thrust of this report and, accordingly, voted in favour.
Madam President, I voted in favour of adopting the report by Mrs McGuinness, but I would like to draw attention to the following issues in particular.
For the first time since the 1970s, we have been facing an acute worldwide food crisis. This crisis actually began before the present global economic crisis, at a time when world maize and wheat prices skyrocketed in a very short time. The food crisis may have changed its name to economic crisis, but the former has unfortunately not gone away. It is dreadful to think that, even before the problems posed by the current food crisis, around a billion people worldwide suffered from chronic hunger and malnutrition.
Food security - access to a sufficient, safe and nutritious food supply - must now become a key political priority both here and elsewhere. We cannot tolerate a situation where, while worldwide famine increases and the price of food soars, we in Europe are winding down agriculture drastically and for the oddest of reasons. In Finland, as in the other Member States, people must have the right to engage in profitable agriculture both now and in the future.
The food industry has a massive impact on employment, as it provides work for more than four million people in Europe. The entire food chain in Finland is estimated to employ approximately 300 000 people, which is some 13% of the employed workforce. There is an unquestionable need to protect these people's jobs during these times of food and economic crisis.
in writing. - (SV) It is interesting to note that the Committee on Agriculture and Rural Development has not chosen to include in its report a key issue proposed by the Committee on Development, which reads: 'the European Parliament calls on the Council and the Commission, in close consultation with the ACP countries, to give priority to the question of the impact on the ACP countries of EU subsidies on the export of EU agricultural products and to commit to providing specific, sustainable responses aimed at avoiding dumping, in compliance with the commitments made in this area.'
However, in the report it is claimed that the EU has addressed the potentially trade-distorting elements of EU agricultural policy that can negatively impact on farmers in the developing world. The report complains that non-EU countries produce food to very different production standards, thereby exposing EU agricultural products to unequal terms of competition.
These two claims in the report are controversial, to say the least, and not something that all the political forces within the EU would agree with. If this were the case, could the Committee on Development's proposal not also be included in the text of the report?
The report is also against reductions in aid payments within agriculture and is opposed to any reform of the common agricultural policy. Moreover, it proposes a citizen information policy regarding the common agricultural policy, which I view as political propaganda for a system that is very controversial, particularly in my country.
I have therefore voted against this report.
The recent extraordinary surge in food prices rightly prompted a discussion on agricultural policies, food security and development. Regrettably, the issue of international trade is often missing from such debates, thus leading to the search for solutions which ignore the positive potential that increased world consumption can have.
Although initially this food price inflation poses a threat of famine for countries and populations without resources, and demands increased humanitarian aid, it subsequently stimulates a global increase in food production capacity and a rise in global trade. This is an opportunity for the agricultural populations of the world, of which full advantage must be taken.
As for Europe and the common agricultural policy, our adaptation to this new world context - with a potential for slower growth than expected - should not occur at the cost of either protectionism and new barriers to trade or market distortion. The medium- and long-term profitability of European agriculture and rural development should be the criteria used in the common agricultural policy and its reform.
This report looks more like a defence of the current common agricultural policy than a comprehensive overview of food security in a starving world. Despite this I have supported it, because it draws attention to the importance of securing access to credit for farmers in developing countries so that they can modernise agricultural production and increase the output and quality of their food. I regret that the report paid little attention to the risks of land being bought up in the world's poorest countries for growing and exporting the cheapest possible food to the rest of the world, at the expense of the economic development and needs of local populations in countries suffering from chronic food shortages.
Madam President, ladies and gentlemen, I voted in favour of the report by Mrs McGuinness on the common agricultural policy and global food security.
I share the concerns expressed by my fellow Member and draw attention to the need, which is more pressing than ever, for appropriate measures to be taken to guarantee all citizens access to healthy, nutritious food, whether they are resident within the European Union or elsewhere in the world. I wish to emphasise that our efforts must be viewed from a medium- to long-term perspective and not focused merely on the short term.
It will not be enough to earmark substantial funding for poor and developing countries unless this is backed by a serious commitment by industrialised countries to ward off the speculation on the prices of staple foods that we have seen recently and introduce international agreements that take into account the very varied situations of countries that belong to the World Trade Organization. Otherwise the negotiations, which have already broken down, will continue to have little likelihood of success.
in writing. - The issue of the CAP and global food security is important. We must make sure that we play our part in the EU ensuring that the hungry across the world are fed. It is a disgrace that there are people in this world starving to death due to our lack of political coordination.
The purpose of the common agricultural policy is not only to increase agricultural productivity and ensure rational development of farming production through optimal use of production factors, especially the workforce, but also to provide rural populations with a suitable standard of living, guarantee security of supplies and ensure reasonable prices for supplies to consumers.
Access to sufficient supplies of safe and nutritious food is currently a key political priority at EU and world level.
It is disturbing that food prices are higher than in previous years, and world food stocks have fallen to a critically low level. There is a danger that the world financial crisis may induce developed countries not to honour their obligations in the area of aid to developing countries.
Medium- and long-term action is needed to safeguard world food production and to support those people who are most seriously affected in terms of basic nutritional needs.
The greatest challenge now is to develop a policy for agriculture and food which will meet the needs of the increasingly numerous world population, which, according to estimates, by the year 2050 will have grown by 40%, while world food demand is expected to double in the same period.
Development of a policy which will ensure farmers a decent income from the food they produce is a key political issue. This is of fundamental importance in terms of safeguarding food production. If the market is not able to ensure this, it should be done through appropriate policy.
in writing. - The Labour delegation will be voting in favour of the CAP and Global Food Security report, despite the strong reservations we have on the stance taken on the CAP.
We do not agree with the prominent role attributed to the CAP in ensuring food security nor with the criticism of the CAP reform, which has seen a shift away from quantity to quality production, the implication being that this has undermined our food security. Our position is that we need to modernise our agricultural policy, and not return to a production-based policy that encouraged massive over-production and a distortion of markets, undermining the ability of other countries to produce and trade agricultural goods.
We do, however, feel that the report raises many very important points on the issue of global food security, such as recognising the importance of food security as a key political priority for the EU, urging for greater cooperation on a global level, calling for more investment in developing countries to build up their production capacities, and urging for agriculture to be placed at the heart of the EU's development agenda. All of these points are equally important and demand that we look beyond the narrow focus of those using this issue as justification for a more interventionist and protectionist CAP and that we support the report.
in writing. - (SV) We Swedish Social Democrats voted in favour of the report by Mrs Grabowska on the perspectives for developing civil dialogue under the Treaty of Lisbon. Strengthening the dialogue with civil society is important for creating an EU that listens to and represents the views of its citizens. We also agree with the demands in the report for work in the Council to be more open in order to enable civil society to participate in the dialogue in a meaningful way.
However, we would like to make it clear that we believe it to be wrong for churches and religious communities to be given a special status among civil society organisations. Churches and religious communities should take part in the dialogue with the Union's institutions in the same way as all other organisations.
Madam President, every initiative which aims to bring citizens closer to the institutions which act on their behalf should be supported. However, care should be taken to ensure that the proposed initiative is not by its own momentum transformed into another institution. I endorsed the report because every step taken to bring citizens closer to the authorities which make decisions for them is a step towards a better and more transparent democracy. However, I want to emphasise that, as is the case in every dialogue, so also in the one concerning the Lisbon Treaty the opinion of every party should be taken into account.
in writing. - This report refers to the Lisbon treaty, which, let me remind you, is not in force. It is therefore highly presumptuous, not to say arrogant, to be invoking the name of the Lisbon treaty as if it was already a fact of life.
In case you had forgotten: the Lisbon treaty was sunk by the democratic will of the people of Ireland. They put the brakes on the project because they wanted a different kind of Europe. In voting the way they did, the people of Ireland also spoke for the citizens of every other Member State, including my own, who were denied a referendum by their governments.
Ireland has been bullied into holding a second vote, but the Irish people are unlikely to take kindly to being treated with such contempt.
In future, we should avoid bringing ourselves into disrepute by discussing hypothetical scenarios such as the Lisbon treaty. It merely serves to expose the EU's arrogant disregard for democratic opinion.
I voted against this report.
in writing. - (NL) I may be living on a different planet, but I seem to remember that the Dutch and French people rejected the European Constitution in a democratic referendum in 2005. That Constitution is dead and buried, at least if we call ourselves democrats. The cursed Treaty of Lisbon, which is simply an airbrushed version of the Constitution, suffered exactly the same fate, rejected, as it was, in a democratic referendum by the Irish people.
Europe, however, refuses to accept the opinion of the people and wants to ram the Constitution down the throats of Europeans through the backdoor, pretending that everything in the garden is rosy and talking of a so-called 'dialogue with the citizen in the framework of the Treaty of Lisbon' with the greatest cynicism.
This is supposed to be a 'dialogue with the citizen', 'a strong culture of consultation and dialogue', whereby the rapporteur, in her cynicism, quotes once more Article 10 of the Treaty on European Union: 'Every citizen shall have the right to participate in the democratic life of the Union'. This may be true, but Europe does not take any notice of the democratic voice of the people.
in writing. - This report by Genowefa Grabowska provides for increased mechanisms of participation and for vehicles for civil dialogue within the European Union. It addresses the gap between members of the Union and the relationship they have with the institutions that serve them. It recognises the need to increase civil dialogue to maintain true engagement with the aims of the European project.
The recent rejection of the Lisbon Treaty in Ireland was in part due to differences between the perception of the Union and the reality of the Union. Addressing the generalised lack of information is key to achieving a genuine democratic partnership. Central to this proposal is the insistence that dialogue is reciprocal, that the opinions expressed need to be heeded and respected.
For this report, Ms Grabowska highlights both transparency and representativeness as essential components of active civil dialogue and a genuine participatory democracy. A more open and accessible Council, increased and more integrated inter-institutional cooperation, better use of new media as a means to connect with citizens and providing assistance to civil society institutions will help bring Europe closer together. For these reasons, I support Ms Grabowska's report.
in writing. - We support any and all efforts to empower citizens, communities and civil society organisations with regard to political decision-making processes, including the EU.
However, we do not believe that the Lisbon Treaty provides any real advance in this field. Furthermore we believe that for the proposed Citizens Initiative to be meaningful, the Commission should be under a legally binding obligation to produce a White Paper outlining a response to the proposal, or the Treaty basis for not taking action.
This report is yet another one which goes against the majority of the European Parliament in its efforts to try and 'sell' the Treaty of Lisbon project at any cost, a task which has not proved easy, judging by the results of previous referendums. These repeated efforts have at least one merit: they clearly show how difficult and even painful it is for the Treaty's advocates to find arguments to promote it.
No propaganda exists - and this is the subject of the report - which can disguise the anti-democratic nature of the insistence by the EU's leaders on forcing another referendum in Ireland in order to impose this proposed Treaty. We do not share the narrow view of those who consider that developing a 'civil dialogue' or a 'citizens' initiative' is sufficient to counteract the nature of a proposal which, as a whole, prevents the citizens of each Member State from defining their collective future, and which insists on measures resulting in precarious jobs, increased working hours, easier redundancies and the privatisation of public services.
No propaganda exists which can conceal the neoliberal, federalist and militarist content of this Treaty project. That is why we have voted against.
Mrs Grabrowska's report recommends permanent dialogue between all the European institutions and the 'representatives' from civil society to define policies and draw up legislation at EU level, in other words a formal, compulsory organisation of participatory 'democracy' at Union level.
The trouble is, participatory 'democracy' is merely a front for those who reject true democracy: it allows dialogue to be restricted to the most active organisations, which are rarely the most representative, and it appears to test citizens' views in advance, the better to be able to refuse to consult them properly later on.
If the Europe of Brussels wishes to hear the citizens, let it take note of the French and Dutch 'no' to the European Constitution and abandon the Treaty of Lisbon, which is a mere copy of the Constitution. If opinion polls ought to be taken into account, as the rapporteur would like, put a stop to the negotiations for Turkey's membership, because the majority of Europe's citizens oppose it. If it is right to respect the principle that decisions should be taken as close as possible to the citizens, let Europe cease to rule over our daily lives. Then it would have some credibility when it spoke of democracy.
in writing. - (SV) I voted in favour of the report by Mrs Grabowska on the perspectives for developing civil dialogue under the Treaty of Lisbon. I believe that it is important to strengthen the dialogue with civil society in order to create an EU that listens to and represents the views of its citizens. I also agree with the demands in the report for work in the Council to be more open in order to enable civil society to participate in the dialogue in a meaningful way. However, I believe that the inclusion of the Treaty of Lisbon was unnecessary, as it is no longer relevant after the Irish 'no' vote in the referendum.
It is also wrong for churches and religious communities to be given a special status among civil society organisations. Churches and religious communities should take part in the dialogue with the Union's institutions in the same way as all the other organisations.
I agree with the report on the perspectives for developing civil dialogue under the Treaty of Lisbon.
I consider civil dialogue to be very important, so that the citizens of the EU can gain an insight into the areas of activity of their elected representatives.
I should like to highlight the comment that dialogue between the EU and the Union citizens should be a two-way dialogue, because it is not enough to inform our home countries about the implementation of projects; we also have to listen to individual people and take their opinion seriously.
in writing. - (SV) The Treaty of Lisbon has not been adopted. It was rejected by the voters of Ireland in a referendum and therefore must be considered dead. What was, essentially, the same draft treaty had already been rejected in referendums in France and the Netherlands.
However, the European Parliament's federalist majority is unwilling to listen, insisting, instead, on a Union that is governed to an even greater extent at the supranational level, despite the fact that its citizens have shown their scepticism in multiple referendums and that, given the chance, they would show this scepticism in even more countries, too.
The way of working demonstrated by the European Parliament's federalist majority shows what sort of a civil dialogue it is that they want. They only want to listen to those parts of civil society that fit into the federalist mould.
Outside the legislative procedure, the report we have before us is not particularly impressive. Paragraph 9 of the report states that all EU institutions should maintain up-to-date registers of all relevant non-governmental organisations. This entails an unnecessary increase in bureaucracy that leads nowhere. Furthermore, paragraph 11 of the report talks about promoting an 'actively European mindset' among EU citizens. How would this mindset be defined?
However, the worst aspect of the report is the call, in paragraph 22, to give European associations and European civil society organisations a shared legal basis at EU level. This proposal is yet another step towards constructing an EU state.
I have therefore voted against this report.
It may sound really nice to talk of a public debate on the Treaty of Lisbon in all the languages. Despite all the camouflage manoeuvres, the people have understood full well that a treaty that is 95% in keeping with the rejected EU Constitution is no Columbus's egg, even if the EU establishment is trying to market it as such.
It is also interesting, given that we want to conduct this dialogue in all the languages, that we are not even in a position to ensure that the President-in-Office of the Council has an integrated website in the most widely spoken languages in the Union, namely English, French and German. We must also look particularly ridiculous to our citizens in praising the new civil initiatives provided for in the Constitution as a step towards more democracy, given that referendums are being repeated until the result wanted by the EU is obtained. As this initiative can only be yet another pure pro-EU-Constitution campaign, on which enough money has already been spent, I voted against the Grabowska report.
I voted in favour of this report as civil society plays an important role in Europe in the European integration process, by passing on the opinions and requests of EU citizens to Europe's institutions.
For the European Union to be able to achieve its aims and objectives, it needs a broader public debate, a more effective civil dialogue and development of political awareness, all aspects recognised in this report.
The report also highlights the importance of the expertise which civil society makes available to institutions and emphasises the role and significance of functions for informing and raising awareness involved in civil dialogue.
I hope that the EU's current initiatives, which promote greater involvement by civil society in the European integration process, will continue in the future as well. I am referring in this instance to initiatives such as Europe by Satellite, Citizens' Agora and other citizen forums on various topics.
I hope that this report will encourage the European Union's Council to facilitate and simplify access to its proceedings, as this is a basic condition for initiating a proper dialogue with civil society.
Ladies and gentlemen, I welcome the fact that the report draws attention to the need for social dialogue at a time when European countries are experiencing a democratic crisis. People either do not understand or are not interested in topics unrelated to their everyday concerns. The low turnout in European elections is a logical consequence of the fact that European citizens do not know what positive contribution European legislation can make to them and they do not believe their vote can have any influence. It is little known that the Lisbon Treaty strengthens participatory democracy. I agree with Mrs Grabowska that the Member States should provide more fundamental support to non-governmental organisations. However, it is necessary to ensure that they are representative and transparent. I have backed the report also because it includes a request for the Commission to publish lists of the non-governmental organisations that have applied its proposals during the legislative preparations. This will certainly reduce the anonymity of the whole process and contribute towards the non-governmental organisations being more representative. I also take the view that the election campaign for the European Parliament provides a great opportunity for responsible MEPs to explain what decisions we make in Strasbourg, how civil society participates in our work and how it will be able to participate following adoption of the Lisbon Treaty.
The Lisbon Treaty accords dialogue with citizens the status of an imperative. This is binding on all EU policies and spheres of activity.
The success of dialogue depends on representativeness, and therefore on the strong commitment of key entities. National, regional and local authorities should use the method of dialogue, so that citizens can experience participatory democracy working in practice.
It should be admitted that the European Union has a lot of ground to make up in the area of communication, and indeed especially in the area of dialogue with citizens.
The citizens of the EU must be sure that no decisions at European level will be made without their involvement, and that by voting in elections they will have a real influence on the form of those decisions.
I fully support the call by the rapporteur to encourage the promotion of initiatives in the area of dialogue with citizens.
in writing. - It is premature to be talking about what will happen once the Lisbon treaty comes into effect. The treaty remains in limbo and is still subject to a possible second 'no' vote by Irish citizens in another referendum later this year.
While this remains the case, we should not be acting as if the Lisbon treaty is already in force. Doing so lays us wide open to accusations of arrogance and contempt for the democratic process, which must still be concluded one way or another.
Furthermore, I am not in favour of EU funds being spent on promoting the Lisbon treaty through civil dialogue or any other means. We have free media and vigorous democracies in the Member States and are quite capable of conducting this debate on our own terms without the Commission trying to influence matters. In fact, in my country, the UK, the Commission's attempts to promote further EU integration tends to be counterproductive.
I, like other British Conservatives, want to see the European Union going in a different direction by doing less and doing it better.
I therefore voted against this report.
The Grabowska report is yet another example of the scandalous way in which this Parliament handles the principles it claims to serve. 'Dialogue with the citizen in the framework of the Treaty of Lisbon': what a joke! The Treaty of Lisbon, which is the ex-European Constitution in disguise, was consigned to the waste paper bin in referendums in the Netherlands and in France, and subsequently also in Ireland. Other countries dare not even organise a referendum.
If it is dialogue with the citizen that Europe is after, then it should start respecting democracy. If the outcome of a referendum is not to the liking of the Eurocratic nomenclatures, this does not necessarily mean that the voting public is lacking in brain cells. The reverse is true! At any rate, I emphatically voted against this report again. Nec spe, nec metu or without hope or fear.
The European authorities must be open to dialogue and cooperation with the citizens and with organisations from civil society. Anyone may contribute to the common good.
However, particular interest groups, lobbies that do not represent the common good, should not be allowed to infiltrate the legislative process under the guise of a dialogue with civil society. Access to the dialogue must be equitable.
I insist that dialogue should be especially with associations that give a voice to the poorest individuals and families. The fight against extreme poverty and social inequalities will have no lasting success without a permanent dialogue with the families and individuals who experience extreme poverty in their daily lives. This dialogue is difficult but also a necessity. The European, national, regional and local authorities cannot take the easy route when we are building an inclusive society and a Europe for all. In terms of best practice, we should recognise the work of the European Economic and Social Committee and the International Movement ATD Fourth World which, since 1989, have been organising European sessions of Fourth World People's Universities, which allow structured dialogue between representatives of the authorities and people with direct experience of extreme poverty.
in writing. - I abstained on this vote because, although I and the UK Independence Party fully support equality between men and women, the UK already has equality legislation which can be changed or improved when required by our own democratically elected and accountable Parliament. The EU is anti-democratic and undemocratic and is not a legitimate guardian of anyone's rights.
I endorse the Weiler report and express support for measures aimed at transposing the directive concerning unfair business-to-consumer commercial practices in the internal market. The idea of creating a blacklist of unfair commercial practices, not only for business-to-consumer relations but also for business-to-business relations, is laudable. I also support the mechanisms for monitoring and enforcement of the implementation of legal regulations in the area of consumer protection concerning unfair practices, and I support the initiative to open a publicly accessible database of national measures adopted in transposition of the Directive concerning unfair commercial practices. From the point of view of the Polish and the European consumer, the initiative is valuable.
We abstained on the Weiler report on protecting consumers and companies against unfair practices and misleading advertising as we have major criticisms of it.
The first is that the European legislation on these issues is presented as a directive, in other words the Member States are relatively free in the resources they implement to achieve the objectives assigned to them. The rapporteur's wish for uniformity, both in the substance and in the form of national legislation, will remain a wish unless there is unacceptable interference by the European Union in the legal and administrative systems of the Member States, with no real benefit to consumers.
The second is that the main added value that the European Union brings to these areas is the help in resolving cross-border disputes. This issue has not been properly resolved either in the current applicable texts or in those called for.
The main objective of this legislation should not be to exist per se but to protect consumers and companies.
The Directive concerning unfair commercial practices and the Directive concerning misleading and comparative advertising have immense significance in terms of giving consumers more confidence and ensuring legal certainty for businesses in the internal market. This has particular significance in relation to cross-border transactions, which are increasingly common in the European market. National consumer protection authorities are still encountering difficulties in taking appropriate action in the target country in the case of such transactions.
Proper transposition, implementation and enforcement of these directives are essential for achieving the goals of the directives. Unfortunately, a number of Member States have not yet fulfilled this obligation, which does not contribute to the building of appropriate relationships between businesses and consumers.
In 2007 the European Commission used for the first time the 'EU Sweep' as a tool to check and enforce the implementation of consumer protection legislation as regards airline websites. Irregularities were confirmed on as many as 43.6% of the websites reviewed, which only confirms the necessity of greater monitoring in relation to the enforcement of existing provisions.
I welcome the Commission's initiative concerning the creation of a publicly accessible database of national measures adopted in transposition of these directives.
in writing. - The EU has made significant progress in improving consumers' rights. It is disappointing that some Member States have yet to transpose the Unfair Commercial Practices Directive; and this House has today sent a clear message that those Member States should address this shortcoming.
We adopted an EU directive protecting consumers from unfair commercial practices and misleading advertising back in 2005. However, we still refuse to protect citizens from Internet callers, unwanted advertising calls and Scammer & Co. Rip-off companies hide behind post office boxes, front men and name-changing.
If you manage to catch any of these companies, they are sentenced to ridiculously small fines, which have no deterrent effect whatsoever. Fines here need to be drastically increased, especially for repeat offences. It is important for customers who have been ripped off to be able to file a compensation claim, otherwise we are just hanging them out to dry. The planned changes will improve the situation for consumers, which is why I voted in favour.
I welcome the debate on the report on the transposition, implementation and enforcement of Directive 2005/29/EC concerning unfair business-to-consumer commercial practices in the internal market and Directive 2006/114/EC concerning misleading and comparative advertising. While these directives form the backbone of consumer protection in the EU, they must be consistently applied in the Member States, especially for Internet purchases. The internal market must not be fragmented and businesses and consumers must come under the same rules and protection regardless of which Member State they are buying or selling in. I must draw your attention to the fact that some Member States, including the Czech Republic, have been late in transposing the directives into their national legislation. The most important thing now is whether the national supervisory authorities will actually force unfair businesses to put these rules into practice. The post-Christmas sales provide an excellent opportunity for checking. It is also necessary for European institutions to support greater cooperation between the national councils for radio and television broadcasting which have to monitor compliance with the directives in the mass media and it is in our interest for the supervision to be applied consistently across the entire EU.
Madam President, ladies and gentlemen, I am voting in favour of Mrs Weiler's report on the transposition, implementation and enforcement of Directive 2005/29/EC concerning unfair business-to-consumer commercial practices in the internal market and Directive 2006/114/EC concerning misleading and comparative advertising.
I am firmly convinced that the proper implementation of the directive will make it possible for the public to be fully aware of their rights. The extension of consumer rights through the Directive on unfair commercial practices must be backed by the measures required to facilitate the exercise of those rights.
I agree with the rapporteur when she states that appropriate transposition, implementation and enforcement of the Directives on unfair business-to-consumer commercial practices and on misleading and comparative advertising are of fundamental importance to the achievement of the aims laid down in the Directives, particularly in the light of the different application and implementation methods and systems used in the Member States, the complexity of some of the legal concepts contained in the Directives, the quantity and exhaustive nature of national standards governing unfair commercial practices and misleading advertising and also the extensive range of application of the Directive. Lastly, I am delighted by my fellow Member's initiative, the aim of which is the legal regulation of a topic that is of paramount importance to the Community.
I definitely endorse Barbara Weiler's report on the transposition, implementation and enforcement of the Directive concerning unfair commercial practices in the internal market and the Directive concerning misleading and comparative advertising.
The issue of misleading and comparative advertising in business-to-business transactions has been regulated by the introduction of a single, consolidated directive. The issue of unfair commercial practices in business-to-consumer relations has been regulated by Directive 2005/29/EC.
The Directives were prepared to give consumers more confidence (their protection has increased due to the drawing up of a 'blacklist' of commercial practices which should be prohibited, and thanks to better harmonisation of the protection of consumers against unfair practices) and also to provide businesses with greater legal certainty.
A greater degree of protection could have been achieved if the provisions of the Directive were accompanied by legal measures allowing effective enforcement. Member States must therefore screen their legal systems and increase the clarity of the transposition process.
The changes introduced must be supported by clear procedures for implementation and effective measures for redress, which will give consumers the right to bring claims for damages for losses incurred in connection with unfair commercial practices, like the mechanisms for monitoring consumer protection in relation to airline websites first used in 2007. At the Member State level awareness campaigns and campaigns which improve levels of consumer education on the subject of consumer rights and their use should be considered.
in writing. - (SV) We Swedish Social Democrats voted against the report on the ecosystem approach to fisheries management. We believe that the report does not make it clear that the fisheries policy must be devised with environmental and sustainability criteria as the starting point. In addition, the report focuses far too much on holding back on the necessary reforms of the fisheries policy and protects the interests of the large-scale fishing industry.
Summarised very briefly, this own-initiative report of the European Parliament aims to integrate the Community requirements for the conservation of the marine environment with the common fisheries policy (CFP), which has, as one of its operational objectives, the gradual application of an ecosystem approach to fisheries management.
The fundamental points of this report that I should like to highlight are the fact that it considers that the present system of total allowable catches and quotas does not serve the aims of the reformed CFP, having proven inadequate for both the Community fisheries sector and the conservation of stocks.
Alternative management systems should be quickly established and, against this backdrop, I consider that the EU should be swifter in discussing alternative approaches, given that some, such as management based on fishing rights (for example), form the cornerstone in countries such as the United States, New Zealand, Norway and Iceland, all with a strong tradition and great potential in the fisheries sector.
Reformulating the recovery plan for hake and lobster is another fundamental point which should be considered.
I voted in favour of this report.
Although I do not agree with the whole content of the adopted resolution, it does contain a series of important objectives and principles that should prevail in a fisheries policy.
It will be particularly important to reaffirm and defend these objectives and principles (as the Portuguese Communist Party (PCP) has consistently done), many of which are not respected by the common fisheries policy (CFP) (even though some are included in it), when the European Commission announces the presentation, next April, of a green paper on the future of the common fisheries policy, indicating a possible reform of this policy by 2012.
Given the objectives and intentions which have been set out by the European Commission and other EU institutions on the future of the fishing industry, this sector in Portugal - which is in deep crisis, the causes of which lie in the onerous policies followed for decades at national and Community level - should be alert to and should mobilise against new and even more onerous measures. If adopted and applied, these would bring about the destruction of a large part of this strategic sector, with negative consequences for Portugal.
Such a policy is not a foregone conclusion.
There are alternative policies for the fishing industry in Portugal.
These are policies which the PCP has been proposing and defending at both national level and in the European Parliament.
in writing. - I voted in favour of Mr Guerreiro's report. The report correctly notes that EU fisheries policy should promote the modernisation and sustainable development of the fishing industry, safeguarding its socio-economic viability and the sustainability of fisheries resources, and guaranteeing the supply of fish to the public and food sovereignty and security, the preservation of jobs and improved living conditions for fishermen. This is the opposite of what the CFP has achieved over the last three decades, and accordingly I support the repatriation of fisheries management.
Madam President, ladies and gentlemen, I voted in favour of Mr Guerreiro's report on the CFP (common fisheries policy) and the ecosystem approach to fisheries management. It is of fundamental importance not to confuse sea or ocean policy with fishing policy: I totally agree with the rapporteur on this score.
A fishing policy must be based on the principle that an interdependence exists between the wellbeing of the fishing community and the sustainability of the ecosystems of which they form an integral part, particularly by acknowledging the specific nature and importance of small-scale coastal fishing and artisanal fishing.
I also agree with my fellow Member when he states that the main and paramount task of fisheries management, as an activity involving the exploitation of a renewable resource, is to control (directly or indirectly) the total fishing effort in order to guarantee the maximum sustainable catch. If we adopt this approach, we will take a further step towards achieving the goals laid down by the European Union.
In this case also, the final compromise has ended up taking into account several of the criticisms that we made about the initial proposal, specifically with regard to reduction indicators and targets, measures and timetables to reduce the risks and dangers associated with pesticides and the dependency on pesticides. In our opinion, it is more reasonable not to quantify these targets from the outset, so as not to create ever more obstacles to small-scale agriculture.
We also welcome the fact that the exemption from mandatory inspection of the equipment and accessories covered by the Commission's initial proposal is maintained and that the mandatory inspection of everything, including equipment and accessories used on small-scale family-based holdings, has been dropped.
We consider that this differentiation - in practice and in principle - between family-based holdings and intensive agro-industry should be present in all decisions. Incidentally, it should always be remembered that it was not family-based holdings and the non-intensive method of production which led to BSE, dioxins, nitrofurans and other food disasters ...
That is why we voted in favour of the compromise.
I agree with the rapporteur and congratulate her on the final report.
The entry into force of this directive will be extremely important in terms of increasing pressure for the urgent amendment of the pesticide risk reduction policy, which in the EU has been characterised by a certain lack of information and inspection of practices and products. To protect human health and the environment, it is vital to help change the approach to agricultural pesticides.
This document is fundamental because it lays down rules on informing and training people who use pesticides and requires the inspection of equipment. It also prohibits aerial spraying (permitted in cases of absolute necessity and where there are no alternatives). Another positive aspect is the possibility for each Member State to define protection areas and risk areas.
I abstained from voting on the 'pesticides package' to protest against this anti-democratic method of submitting compromises to the European Parliament negotiated in informal trialogues between the Council, the Commission and representatives of the European Parliament, which are based solely on compromises reached in a single parliamentary committee. In fact, by dispensing with proper democratic debate during a first reading, not only is every Member's right to make amendments removed but this also produces European legislation which is conceived in defiance of any democratic transparency.
In addition, the legislation finally adopted is in many ways excessive, bureaucratic and counter-productive.
Madam President, I consider the adopted reports on pesticides and plant protection products to be the best we could achieve, as well as realistic and fruitful, and that is why I gave them my support.
Although at the last moment in plenary some Members tabled amendments that they thought would have ensured that the legislation was founded on stronger scientific evidence, at the same time allowing the possibility of derogations for individual Member States, it was clear to the majority that it would be audacious to start disregarding the outcome of negotiations between Parliament and the Council, even if the amendments were valid.
It was the report on the placing of plant protection products on the market that particularly aroused passions. Differing national interests and approaches and the consensus that was absent in the Council were reflected in the mood of Parliament. The debate was a heated one within our group too. Nevertheless, the feedback from stakeholders in the sector shows that the legislation is consistent and will enable the realisation of the EU-wide targets set for them to improve and protect both the environment and public health.
Impact studies carried out by French technical institutes and centres show that the draft revision of the European directive on pesticides could lead to the disappearance of many products currently on the market.
It is important that this draft gives farmers in the Union the means to protect their crops. Without this, crop production will fall off markedly and there could also be a noticeable impact on livestock production.
Entire agricultural sectors could be condemned in France and in Europe and the very role of agriculture, which is to feed our citizens with healthy and varied produce, would be threatened.
Without questioning the need to protect consumers and users, the new regulation must not threaten innovation or the diversity of chemical families. It must therefore immediately include alternative solutions.
This is the only solution to avoid the migration of a large amount of agricultural production and the jobs and wealth that go with it.
Faced with these crucial challenges for farmers, as the producers of vegetables, fruit and cereals, we need to remain vigilant in the face of the current reforms and the measures taken to apply them at national level.
I voted in favour of both the compromises reached in the difficult trialogue negotiations between Parliament, the Council and the Commission.
Pesticides are unavoidable in modern farming. They guarantee optimal use of farmland in Europe, thereby ensuring a high standard of food production.
I am, of course, satisfied that account has been taken of my resolution adopted in November, so that particular care must be taken when licensing pesticides which are toxic for bees to ensure that pesticides which are proven to harm bees are not licensed.
The objective is efficiency, which means as much as necessary and as little as possible. A linear reduction in the number of products would be insane. Farmers need sufficient different products, if only to prevent resistance from building up.
I still of course have concerns about the actual effects of the regulation on agriculture, viniculture and horticulture in terms of their supply with pesticides and the prices of them and we are still in the dark as to the effects on the industrial sectors affected. A follow-up assessment here is indispensable.
I am delighted that Luxembourg now lies in the same zone as Belgium and Germany, with farmers and vine-growers able to use the same products on either side of the border. The problem with France must be solved with understanding.
Madam President, ladies and gentlemen, I voted in favour of the report presented by Mrs Klaß on the framework directive for the sustainable use of pesticides. I am fully in agreement with the adoption of the European Parliament and Council directive.
The aim of the directive is to reduce the impact of pesticides on human health and the environment: a quantitative reduction in pesticide use should therefore be one of the practical aims, to be achieved by specifically setting targets and implementing national action plans. Controls must also be much more restrictive in order to fully protect public health. I also believe that the labels placed on such products should be clear and comprehensible to all so that implications associated with the use of each individual element are known.
Yesterday I mentioned during the debate that I consider the present compromise to be an honourable one and that the Group of the Greens/European Free Alliance in the European Parliament will be endorsing it. I wish to stress, however, that, in order to reach agreement with the farming lobby and the pesticides industry, we had to make a few concessions. I still regret the fact that we dropped the 50% objective.
As a result, everything is left to the ambitions of the individual Member States. It is perfectly possible for Member States not to be too ambitious, which can lead to too much reserve. In addition, the result achieved in relation to the establishment of buffer zones adjacent to waterways has been moderated. This, too, is now being left to the Member States. A European minimum distance would have been preferable from an environmental and public health point of view. What is positive, though, is that public places frequented by vulnerable groups (parks, sports and recreational areas, schools and suchlike) will be better protected. This area had already received attention in Flanders and is now set to receive attention from all the governments of Europe.
in writing. - This legislation has the EU written all over it - a classic case of using a sledgehammer to crack a nut. Its effect on farmers and horticulture businesses in north-east England, the region I represent, will be considerable.
Undoubtedly, businesses will shed jobs and even cease trading altogether. Undoubtedly, our hard-pressed farmers will be faced with yet more bureaucratic headaches. Undoubtedly, agricultural yields will go down. The fact that we are also debating global food security this week is therefore richly ironic. Pesticides are essential for growing food, and they are already subject to a stringent safety regime.
No-one disputes the importance of protecting the environment but this legislation is unbalanced. It is overly prescriptive and lacks flexibility. The Commission has failed to carry out a sufficiently comprehensive and up-to-date impact assessment study.
For these reasons I voted against this proposal.
in writing. - (SV) We have today voted in favour of Mrs Breyer's report on the placing of plant protection products on the market. The regulation, which seeks to improve both food safety and the impact on the environment of plant protection products, is sound and important.
Since its first reading in the European Parliament, analyses have shown there to be a risk of the regulation being extremely far-reaching and inflexible, and it may make the commercial-scale cultivation of common crops (carrots and onions, for example) impossible in Sweden. The situation is not improved by the fact that the impact assessments of the rules differ in respect of important conclusions, for example between those of the Swedish Chemicals Inspectorate and its British equivalent, the Pesticides Safety Directorate. We regret the fact that in this second reading in Parliament there has been no opportunity to vote for clarification of this, but we would point out, at the same time, that the adopted text contains improvements on that from Parliament's first reading.
We would have liked to have seen the agreement reached between the European Parliament and the Council taken into account, which would have the effect of clarifying the regulation so that dangerous use would be more clearly prohibited while plant protection that is necessary, responsible and safe - which is now at risk of being prohibited - would continue to be permitted.
The compromise that has finally been reached in the European Parliament represents a climbdown from the maximalist proposals that were made on the elimination of active substances, particularly from the negative implications that these proposals would have had with regard to insecticides and pesticides. This is particularly true in countries such as Portugal, which is seriously affected by certain insect pests on fruit and vegetable crops, potatoes and olives and by certain diseases such as pinewood nematode and chestnut blight, and where, not least due to the lack of effective plant protection campaigns, these pests and diseases are causing serious damage, particularly to family-based holdings.
Although we have many doubts about certain specific aspects of the compromise, such as the issues of non-chemical methods of control or prevention, and of pest and crop management, we feel it is correct to apply the principle of mutual recognition of plant protection product authorisations and the creation of zones encompassing regions with similar soil and climate characteristics.
However, we insist on the need for studies to give us a true picture of the consequences of these measures on productivity and, as a result, on farmers' incomes, so that this cost can be shared by the whole of society, given that we are talking about environmental and food safety requirements.
in writing. - I voted against the amendments to the Breyer report. There has been a degree of unnecessary scaremongering in Britain about this report meaning 'the end of conventional agriculture as we know it'. This is not the position taken by farmers in other Member States.
Nevertheless, the real impact is unclear with the failure to provide a satisfactory impact assessment on the proposal in its current form. I therefore support the idea of a derogation post 2015 when current authorisations lapse in the event of any Member State having serious concerns about the availability of a pesticide having serious effects on crop yields.
This document will help to harmonise the legislation on pesticides.
I agree with the report adopted, particularly because the application of the principle of mutual recognition of plant protection product authorisations will end the competitive imbalances that exist between different Member States (with different sizes of market) and will especially reduce environmental and food safety concerns. The creation of three zones encompassing regions with similar soil and climate characteristics is very positive. There would be a risk in lumping together completely different situations.
The issue of endocrine disrupting substances has, in my view, a fundamental basis: the proposed text is based on scientific opinion. The problem with endocrine disrupting substances is that, unlike carcinogens or mutagens, they do not have toxicological parameters, but produce a variety of effects ranging from minor hormone imbalances to genital malformations and/or cancer.
It is important to regulate substances which have a proven adverse effect on human health.
The regulation has a triple legal basis (agriculture, internal market and public health) which, in my opinion, is very positive.
In recent years the Union has constantly increased the limit values and a reduction was therefore long overdue. That pesticides which are hugely harmful to health can finally be banned is progress, although there is still far too little research here. The cumulative use of pesticides, which can be used to circumvent the limit values specified, still gives cause for concern. We still know far too little about the possible interactions and legal specifications here are overdue.
The extent to which documentation and traceability are really effective is open to doubt. The meat scandals in recent years show quite clearly how easy label fraud is. Last but not least there is still the problem that, although we may impose pesticide specifications on our producers and farmers, we then import products from countries with laxer requirements. The Chinese toy episode should be a lesson to us. The planned regulations are a step in the right direction, which is why I voted for them, but far more is needed.
in writing. - I voted against the conclusions and recommendations of the Trialogue between Council, Commission and Parliament because:
this legislation was to be passed in too much haste, because both Parliament and Commission finish their terms of office this coming summer which is not a sufficient reason to legislate in a hurry;
there has been no Impact Assessment of the proposals;
the recommendations are not based on sound science, but more on emotional fears about the causes for the alarming worldwide disappearance of honey-bees and on fears about human health;
the farmers whom I represent in Lincolnshire and in the East Midlands unanimously asked me to resist the proposals, and being practical people who grow our food their opinions should be respected.
Madam President, ladies and gentlemen, I voted in favour of the report presented by Mrs Breyer on the placing of plant protection products on the market. I agree with the purposes and goals, which are to ensure a high level of protection for human health and the environment.
The European Union has always placed particular emphasis on topics relating to the environment and this regulation is another strategy designed to achieve this aim. I am also convinced that it is right to provide for experiments on animals to be kept to a minimum and carried out only in the event of absolute need and for the use of alternative methods to be promoted so that animals are spared needless suffering.
in writing. - I have decided to vote against this report for two reasons.
Firstly, we need to give our farmers the tools they need to do their job and this proposal will limit their ability greatly, especially for those farmers who work in damper and wetter climates and need to use pesticides to protect crops and their livelihood. I am not aware of any farmer who wants to use pesticides, but they are an essential part of ensuring food for our population at an affordable price.
Secondly, no impact assessment has been done on this legislation which I find outrageous due to the serious implications it could have on the agriculture sector.
Yesterday I mentioned during the debate that I consider the present compromise to be an honourable one and that the Group of the Greens/European Free Alliance in the European Parliament will be endorsing it. I wish to stress, however, that, in order to reach agreement with the farming lobby and the pesticides industry, we had to make a few concessions. Whichever way you look at it, what was achieved in terms of the cut-off criteria is a watered-down result when compared to the EP's position at first reading.
Derogation options were expressly created for 12 substances. We also had our reservations with regard to the zonal approach. The idea of three zones across such a vast expanse strikes us as problematic because the environmental circumstances within any of those zones can vary enormously. What is positive, though, is that the legal basis is founded on agriculture, the internal market and public health, with the concern for public health being given top priority in the relevant recitals and in Article 1. Equally, the cut-off criteria for substances that have unacceptable effects on bees are a welcome addition. The requirement to replace dangerous products with safe alternatives more quickly was also complied with. Whilst the outcome could have been better, we voted on an acceptable compromise.
in writing. - I was disappointed to see the common position amended. I would prefer the common position as it would give a better balance between public health and food production.
in writing. - The continued lack of a thorough impact assessment means that the EPLP is unable to support the compromise package negotiated between the Council and the European Parliament rapporteur, as there is no clear indication of its impact on food production.
Labour MEPs do wish to see better and safer pesticides, but we also have a responsibility to both producers and consumers to be sure what the eventual effects of the current proposals on agricultural production and food prices would be.
Whilst the deal certainly would not have the catastrophic effects that have been predicted in certain quarters, the uncertainty involved is great enough for the EPLP to be unable to support the compromise package.
in writing. - Today we have abstained from the vote on this plant protection legislation.
It is a very difficult vote. We have been involved in all parts of the intense negotiations on this controversial package right up to this point.
The emphasis of this legislation is clearly on health and the links between chemical substances and cancer. Farmers are most affected due to direct contact. While this package seeks to limit the availability of carcinogens, Member States may allow substances on the market where there is a serious threat to plant health. The proposal seeks to protect bees and reduce red tape for substance authorisation. With a gradual withdrawal of substances until 2016, we would urge industry to come up with biologically sound and effective products.
We cannot vote in favour of this legislation. Despite repeated calls for a more recent impact assessment, none was forthcoming from the Commission. We cannot legislate in the abstract! Products will be banned based on hazard as opposed to scientific risk, which would be based on use and exposure. In addition, the definition of "endocrine disruptor” has not been agreed at scientific level and we have tabled amendments to await the opinion of Commission experts to address this.
With this text limiting the production and sale of pesticides, and the accompanying text setting out the framework for their use, Europe has finally achieved exemplary standards for pesticides. Hiltrud Breyer's report is on the right lines. Whilst allowing low-risk products onto the market, it bans 22 substances deemed to be very harmful.
If we are to hope eventually for rational agriculture around the world, we must welcome this advance by the European Union. European agriculture, which makes abundant use of plant protection products, will not be weakened. However, with these texts, the EU will have the most rigorous legislation in the fight against toxic pesticides.
in writing. - The legislative regime for pan-European investment funds, Undertakings for Collective Investment in Transferable Securities (UCITS), has been subject to a considerable review. These are formed of collective investment schemes, which, having obtained an authorisation in a Member State, are able to use this 'passport' across the Union without the need for further examination. In these times of generalised financial insecurity, the regulation of financial dealings must be fairly and consistently applied to bolster confidence in the sector.
Wolf Klinz's report proposes the introduction of 'passports' for management companies (MC) which are engaged by UCITS fund promoters. This proposal allows for the cross-border management of funds without the current requisite for fully functioning management companies being set up. It is vital that sufficient fund managers are available to maintain a proper watch on MC passports.
Mr Klinz has presented a compromise document that I can support.
UCITS (Undertakings for Collective Investment in Transferable Securities) are a harmonised investment fund product that invest according to defined investment policies. The UCITS framework Directive, to which the Klinz report refers, ensures cost transparency - and something which is particularly important at a time of economic and financial crisis in the EU - a high degree of investor protection. The Directive sets basic requirements on the organisation, management and oversight of investment funds.
It is true that, in comparison with the American market, European investment funds are characterised by their small size, a consequence of which are the high costs for investors. There is therefore a need to review the UCITS package, adapt it to investor needs and ensure the competitiveness of the EU fund industry.
The changes proposed by the rapporteur are primarily the introduction of new provisions concerning fund mergers (so that they will be treated as domestic mergers and will retain tax-neutrality), the introduction of a document which provides key investor information (replacing the simplified prospectus) and simplification of the existing notification procedure by using direct regulator-to-regulator information exchange.
in writing. - (SV) We support the report, as we believe that sustainable public finances are very important. However, we object to the wording in paragraph 8, which states that a gradual and sharp reduction in the tax burden on mid to low-level salaries and pensions must be introduced, with tax deductions, revised tax rates and compensation for fiscal drag. We believe that these are matters that should not be dealt with at EU level, but are issues that the Member States should decide on themselves.
The report on public finances in the Economic and Monetary Union (EMU) adopts the anti-labour decisions made by the Council and the Commission which are designed to strengthen the competitiveness of monopolies in order to safeguard the profits of capital and shift the burden of the deep capitalist crisis onto the workers' shoulders.
The anti-grassroots framework shaped by the EU with the Stability Pact and the Lisbon Strategy for the Member States, especially those in the EMU, in order to exercise financial policy is being strengthened.
The European Parliament, like the Commission, is trying to contain the centrifugal trends and the logic of 'every man for himself' by calling for even greater dedication to completing the internal market, harmonising taxes and strengthening competition and the rules of the market.
Criticism of the fact that the huge sums made available to deal with the crisis are not reaching small and medium-sized enterprises, let alone the workers, is misleading. The outdated and failed models of state intervention to cover the shortcomings of the market are wishful thinking and an attempt to disorientate the workers by seeking social consent to a rotten system.
The only solution is for the workers to fight for grassroots power and a grassroots economy to overturn capitalist barbarity.
It is actually quite interesting that the report recognises that the analysis of the public financial situation in 2007 and the first part of 2008 'clearly shows a change in the economic trend and the looming prospect of a slowdown in the economy and growth, coupled with a continued lower rate of inflation and increasing income disparities'.
However, to tackle the crisis, it then fundamentally sets out the same recipes that led to the current situation, instead of taking advantage of this opportunity to propose changes to the neoliberal and monetarist policies that have contributed to the current serious social situation of increasing inequality, unemployment, precarious and poorly paid work, and poverty.
It therefore insists on price stability and the Stability and Growth Pact, albeit with a degree of flexibility, and on the Lisbon Strategy, which, as we know, has been used as a pretext in order to pursue privatisation and remove responsibility for social functions from the state. This approach also involves the idea of the minimal state and the greater efficiency of the private sector, with the aim of imposing acceptance of so-called wage restraint, which actually results in a loss of purchasing power for wages.
That is why we have voted against.
What I take from Mrs Gottardi's report on public finances is that it has learned no lessons from the world crisis.
Mrs Gottardi qualifies as 'market failure' and 'insufficient supervision' what is in reality the failure of a system which, for years, has been imposed upon us: that of deregulation, of extreme world-wide free market philosophy, of absurd financialisation of the economy, where the market rules and is supposedly self-regulating. The vague cosmetic touch-ups decided on at the G20 or in Brussels will not fundamentally change the situation. We need to call into question the economic dogmas to which we are still subject. The crisis has shown that complete freedom of movement for goods, services, capital and people leads not to prosperity but to catastrophe. It has also shown that the Nation-State is the appropriate and effective level for decision, action and reaction, even if Mr Sarkozy felt he had to be accompanied everywhere by Mr Barroso to make people believe that the European Union was useful in this situation.
In this context, the rapporteur's good advice on the management of public finances and her call for compliance with the Stability and Growth Pact are, unfortunately, of little use.
in writing. - We welcome some of the positive elements of this report, and in particular the recognition of the need to spread the tax burden more fairly, the importance of public expenditure and sound economic governance. However I abstained in the vote because of the report's adherence to the flawed Lisbon Strategy, emphasis on competitiveness, support for flexicurity and the implicit threat to pension schemes, public health and long-term care under the guise of 'structural reform'.